Case 2:20-cr-20382-PDB-RSW ECF No. 25-10, PageID.270 Filed 05/03/21 Page 1 of 3




                   EXHIBIT 9
Case 2:20-cr-20382-PDB-RSW ECF No. 25-10, PageID.271 Filed 05/03/21 Page 2 of 3




 Bruce Raynor
 275 Madison Avenue
 Suite 2110
 New York, NY 10016                                         December 14, 2020



       Dear Judge Borman,

       I was the International President of the labor union UNITE and General
 President of UNITE HERE a 500,000 member North American union. I was also
 President of Workers United and Executive Vice President of SEIU until I retired
 in 2011. I am currently President of the Sidney Hillman Foundation a journalism
 award Foundation and President Emeritus of Workers United.

       I really got to know Dennis Williams when he was Secretary Treasurer of the
 UAW during the union’s long campaign to organize the workers at the Nissan
 factory in Mississippi and the Volkswagen plant in Chattanooga, Tennessee. I
 worked with Dennis on these campaigns as a volunteer because of my long years
 organizing in the south for my unions. I spent a lot of time with Dennis on these
 efforts and got to know him very well. After spending over 40 years of my life
 working to grow the labor movement he and I bonded over shared values.
 I also worked very closely with Dennis after he became President on numerous
 organizing efforts in a variety of industries. We also worked on International
 efforts to help unions in the United Kingdom.

        Dennis worked tirelessly to advocate on behalf of his members. We met
 often and talked by phone quite a bit. I’ve known him to be a passionate advocate
 for his union, its members and workers who need a powerful voice like the UAW.
  Dennis is honest, intelligent and completely dedicated to both the labor movement
 and the UAW.

 I never saw Dennis talk or act selfishly, nor seek personal gain. He is a committed
 union advocate and has a great love for his family and his country and is deeply
 committed to work against injustice of any kind. I know Dennis to be a truly
Case 2:20-cr-20382-PDB-RSW ECF No. 25-10, PageID.272 Filed 05/03/21 Page 3 of 3




 outstanding person who is principled and of the highest moral character. I believe
 he will devote his retirement to the same goals he pursued during his union career.

                          Sincerely,

                          _____________________
                                Bruce Raynor
